DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/365,244, filed on March 26th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 13, 18 and 20 are objected to because of the following informalities:
In claim 13, line 3, “cannot compete the task” should read “cannot complete the task”.
In claim 18, line 4, “remote the robotic unit” should read “remote from the robotic unit”.
Claim 20 claims dependency on claim 17, “The classification engine of claim 17”. Claim 17 is a method, not a classification engine, therefore claim 20 is improper and there is insufficient antecedent basis for the claim limitations. For the purpose of examination, “The classification engine of claim 17” will be interpreted as “The classification engine of claim 19”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinyavskiy et al. (US 20180215039 A1 and Sinyavskiy hereinafter), in view of Assaf et al. (US 20180165518 A1 and Assaf hereinafter), and further in view of Gupta et al. (US 20180284760 A1 and Gupta hereinafter) and further in view of Tan et al. (US 20190202053 A1 and Tan hereinafter).
Regarding Claim 1
Sinyavskiy teaches a product management system (see [0017]) comprising:
a robotic unit (see Fig. 2, robot 200) including a processor (see Fig. 3, controller 304; [0061]), memory (see Fig. 3, memory 302; [0062]), and a product manipulation tool configured to execute a task with respect to a product (see [0070 "...appendages (e.g., robotic arms, legs, hands, feet, etc.)…"] and [0086]);
a first response center including a first response computer system (see Fig. 4, remote network 402; [0072]-[0074] and [0093]) with input/output devices (see Fig. 3, user interface 318; Fig. 6, display 600; [0066], [0096]) for teleoperation of the robotic unit (see [0047], [0055], [0059] and [0103]);
a classification engine configured to classify an exception signal indicating the robotic unit cannot complete the task (see all of [0080], specifically [0080 "...errors and/or assist events can include categories of errors, such as fatal error, internal error, failure of the robot to proceed with a task, a robot getting stuck, etc…" ]; also see Fig. 5; [0050], [0076] and [0078]) and to classify the exception signal as (iii) a computational exception (see [0045 "The robot can encounter events that trigger issues with the robot. In some cases, the issues can be errors, where the robot has a performance-related issue in software and/or hardware."] and [0049]);
the classification engine further configured to direct an intervention request to the first response computer system (see [0006], [0009] and [0016]-[0019]).
Sinyavskiy is silent regarding a data assistance center having a data assistance system storing product information; a second response center including a second response computer system with program development software; and to classify the exception signal as one of (i) a product identification exception, and (ii) a product location exception; the classification engine further configured to direct an intervention request to one of the data assistance system and the second response computer system based on the classification.
Assaf teaches a product management system (see Fig. 2; [0003]) with a robot (see Fig. 2, robot 205) comprising a data assistance center having a data assistance system storing product information (see "user" and Fig. 2, object database 221, user interface 246; [0003]-[0011], [0051] and [0058]. The user operating the user interface corresponds to the data assistance center); and to classify the exception signal as (i) a product identification exception (see Fig. 5, box 506; Fig. 6, box 604; [0085] and [0092]); the classification engine further configured to direct an intervention request to the data assistance system based on the classification (see Figs. 5-6; [0003]-[0011]).
Gupta teaches a product management system (see Fig. 1; [0014]) with robot picking units (see Fig. 1, unit 102, 104 and 106; Fig. 2, unit 204) comprising a first response center (see Fig. 1, control unit 110 and operator 114; [0017] and [0019]. The operator and control unit correspond to the first response center.) including a first response computer system with input/output devices for teleoperation of the robotic unit (see Fig. 1, remote manipulation device 116; [0018], and Fig. 2, remote manipulation device 242, display element 244 and manipulation elements 246; [0038]); and to classify the exception signal as (ii) a product location exception (see [0078]); the classification engine further configured to direct an intervention request to the first response computer system based on the classification (see Figs. 7-9; [0015], [0055], [0060], [0071], [0079] and [0083]).
Tan teaches a product management system (see Fig. 1; [0005]) with a robot (see Fig. 1 robot 12) comprising a second response center including a second response computer system with program development software (see Fig. 1, workstation 36 and operator 42; [0028], [0041]. The operator teaching the robot a new task corresponds to the second response center); and to classify the exception signal as (iii) a computational exception (see [0001] and [0005]); the classification engine further configured to direct an intervention request to the second response computer system based on the classification (see [0005]-[0007] and [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the robotic error/assistance system, as taught by Sinyavskiy, with the error/assistance systems of Assaf, Gupta and Tan. That is, it would have been obvious to apply the data assistance center taught by Assaf, the first response center taught by Gupta and the second response center taught by Tan, to the robotic system of Sinyavskiy, in order to resolve errors in task execution including product identification exceptions, product location exceptions and computational exceptions. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
A product management system comprising: a robotic unit including a processor, memory, and a product manipulation tool configured to execute a task with respect to a product; a data assistance center having a data assistance system storing product information; a first response center including a first response computer system with input/output devices for teleoperation of the robotic unit; a second response center including a second response computer system with program development software; and a classification engine configured to classify an exception signal indicating the robotic unit cannot complete the task and to classify the exception signal as one of (i) a product identification exception, (ii) a product location exception and (iii) a computational exception; the classification engine further configured to direct an intervention request to one of the data assistance system, first response computer system, and the second response computer system based on the classification. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the product management system of claim 1 (as discussed above in claim 1), 
Sinyavskiy is silent regarding wherein the robotic unit further comprises a data file including product information about the product and an executable file including task instructions to execute the task.
Assaf teaches wherein the robotic unit further comprises a data file including product information about the product and an executable file including task instructions to execute the task (see Assaf: Fig. 2, object database 221; [0034]-[0038] and [0051]-[0053]).
Further, Gupta teaches wherein the robotic unit further comprises a data file including product information about the product and an executable file including task instructions to execute the task (see Gupta: [0027]-[0028] and [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Assaf and Gupta to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and further include a data file including product information to facilitate execution of tasks, as taught by Assaf and Gupta. Assaf teaches the product information data file for the robot to recognize objects and perform actions with respect to them. Gupta teaches the data file to provide knowledge to the robot on how to grasp and manipulate specific objects. Application of the known technique taught by Assaf and Gupta to the prior art system taught by Sinyavskiy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the product management system, wherein the robotic unit further comprises a data file including product information about the product and an executable file including task instructions to execute the task. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 3 and 4
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the product management system of claim 2 (as discussed above in claim 2), 
Sinyavskiy is silent regarding wherein the classification engine generates a data request to the data assistance system in response to a product identification exception; wherein the robotic unit updates the data file with updated product data from the data assistance system.
Assaf teaches wherein the classification engine generates a data request to the data assistance system in response to a product identification exception (see Figs. 5-6; [0003]-[0011]); wherein the robotic unit updates the data file with updated product data from the data assistance system (see [0004 "...A database for the robot is updated with the data identifying the object…'], [0036] and [0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Assaf to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and further include a data assistance system for receiving requests in response to product identification exceptions, as taught by Assaf. Assaf teaches a robot that identifies products in order to perform specific action on. Assaf further teaches when the robot is unable to identify a product, a remote user utilizes a user interface (data assistance center) to identify the product for the robot. Application of the known technique taught by Assaf to the prior art system taught by Sinyavskiy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the product management system, wherein the classification engine generates a data request to the data assistance system in response to a product identification exception. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 5 and 6
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the product management system of claim 2 (as discussed above in claim 2), 
Sinyavskiy is silent regarding wherein the classification engine generates a navigation request to the first response system in response to a product location exception; wherein the robotic unit updates the task instructions with navigation instructions from the first response center.
Gupta teaches wherein the classification engine generates a navigation request to the first response system in response to a product location exception (see Figs. 7-9; box 722, box 808; [0071], [0079] and [0083]); wherein the robotic unit updates the task instructions with navigation instructions from the first response center (see [0020] and [0021 "... In some embodiments, the inventory management system may generate instructions for manipulating an item (e.g., retrieving the item from a storage location) based on the manual operations most commonly performed by operators..."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gupta to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and further include a first response system for receiving requests in response to product location exceptions, as taught by Gupta. Gupta teaches a robot that locates products in order to pick and place them. Gupta further teaches when the robot is unable to locate a product, a remote operator (first response center) manually controls the robot to retrieve the product. Application of the known technique taught by Gupta to the prior art system taught by Sinyavskiy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the product management system, wherein the classification engine generates a navigation request to the first response system in response to a product location exception. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 7 and 8
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the product management system of claim 2 (as discussed above in claim 2), 
Sinyavskiy is silent regarding wherein the classification engine generates a programing request to the second response system in response to a computational exception; wherein the robotic unit updates the task instructions with a new task instruction from the second response center.
Tan teaches wherein the classification engine generates a programing request to the second response system in response to a computational exception (see [0005]-[0007] and [0050]); wherein the robotic unit updates the task instructions with a new task instruction from the second response center (see Fig. 6, box 512; [0026], [0035], [0042] and [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Tan to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and further include a second response system for receiving requests in response to computational exceptions, as taught by Tan. Tan teaches a system for training a robot to perform new tasks. Tan further teaches a remote operator (second response center) who controls a virtual robot within a virtual environment and the actual robot learns how to perform the task based on the operator’s demonstration of the task. Application of the known technique taught by Tan to the prior art system taught by Sinyavskiy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the product management system, wherein the classification engine generates a programing request to the second response system in response to a computational exception. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 9
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the product management system of claim 2 (as discussed above in claim 2), 
Sinyavskiy is silent regarding wherein the robotic unit and the product are located at a retail facility.
Gupta teaches wherein the robotic unit and the product are located at a retail facility [see 0001].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gupta to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and use it at a retail facility, as taught by Gupta. Sinyavskiy teaches the robotic system capable of being applied to a wide variety industries. Application of the known technique taught by Gupta to the prior art system taught by Sinyavskiy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the product management system, wherein the robotic unit and the product are located at a retail facility. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 11
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the product management system of claim 1 (as discussed above in claim 1), 
Sinyavskiy further teaches wherein the robotic unit further includes an exception detection program for registering an exception that the robotic unit cannot complete the task and for generating the exception signal (see Fig. 1, block 104; [0047]; Fig. 5, blocks 502 and 504; [0076] and [0088]).
Regarding Claim 12
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the product management system of claim 1 (as discussed above in claim 1),
Sinyavskiy further teaches wherein the robotic unit includes wheels for mobility (see [0099 "...adjust portions of robot 200 (e.g., propellers, brushes, wheels, etc.)…"]), a sensor for gathering information (see Fig. 3, sensors 312; [0063]), and the manipulation tool is a robotic arm (see [0070 "...appendages (e.g., robotic arms, legs, hands, feet, etc.)…"] and [0086]).
Sinyavskiy is silent regarding the product manipulation tool is a robotic arm.
Assaf teaches a robot wherein the product manipulation tool is a robotic arm (see [0048 "...a robot application for picking up a banana may instruct the robot control system 212 to cause the robot's arm to reach for a banana, grasp the banana with a correct amount of force, and pick the banana up."])
Gupta further teaches a robot wherein the product manipulation tool is a robotic arm (see Fig. 2, mechanical arms 222; [0035]).
Regarding Claim 13
Sinyavskiy teaches a method of managing products (see [0006]) comprising:
directing a robotic unit to autonomously execute a task (see Fig. 2, robot 200; [0003]);
registering an exception indicating the robotic unit cannot complete the task (see Fig. 5; [0050], [0076], [0078] and [0080]);
classifying the exception (see all of [0080], specifically [0080 "...errors and/or assist events can include categories of errors, such as fatal error, internal error, failure of the robot to proceed with a task, a robot getting stuck, etc…" ];) as (iii) a computational exception (see [0045 "The robot can encounter events that trigger issues with the robot. In some cases, the issues can be errors, where the robot has a performance-related issue in software and/or hardware."] and [0049]);
generating and directing an intervention request (see [0006], [0009] and [0016]-[0019]) to (ii) a first response center (see Fig. 4, remote network 402; [0072]-[0074] and [0093]).
Sinyavskiy is silent regarding directing a robotic unit to autonomously execute a task with respect to a product; classifying the exception as one of (i) a product identification exception, (ii) a product location exception, and generating and directing an intervention request to one of (i) a data assistance center and (iii) a second response center based on the classification
Assaf teaches directing a robotic unit (see Fig. 2, robot 205) to autonomously execute a task with respect to a product (see [0052]-[0053]), classifying the exception as (i) a product identification exception (see Fig. 5, box 506; Fig. 6, box 604; [0085] and [0092]) and generating and directing an intervention request (see Figs. 5-6; [0003]-[0011]) to (i) a data assistance center based on the classification (see "user"; Fig. 2, object database 221, user interface 246; [0003]-[0011], [0051] and [0058]. The user operating the user interface corresponds to the data assistance center).
Gupta teaches directing a robotic unit (see Fig. 1, unit 102, 104 and 106; Fig. 2, unit 204) to autonomously execute a task with respect to a product (see [0019] and [0031] ), classifying the exception as (ii) a product location exception (see [0078]), and generating and directing an intervention request (see Figs. 7-9; box 722, box 808; [0071], [0079] and [0083]) to (ii) a first response center based on the classification (see Fig. 1, control unit 110 and operator 114; [0017] and [0019]. The operator and control unit correspond to the first response center).
Tan teaches a robotic system (see Fig. 1; robot 12 [0005]) for classifying the exception as (iii) a computational exception (see [0001] and [0005] ),and generating and directing an intervention request (see [0005]-[0007] and [0050]) to (iii) a second response center based on the classification (see Fig. 1, workstation 36 and operator 42; [0028], [0041]. The operator teaching the robot a new task corresponds to the second response center).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the robotic error/assistance system, as taught by Sinyavskiy, with the error/assistance systems of Assaf, Gupta and Tan. That is, it would have been obvious to apply the data assistance center taught by Assaf, the first response center taught by Gupta and the second response center taught by Tan, to the robotic system of Sinyavskiy, in order to resolve errors in task execution including product identification exceptions, product location exceptions and computational exceptions. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
A method of managing products comprising: directing a robotic unit to autonomously execute a task with respect to a product; registering an exception indicating the robotic unit cannot compete the task; classifying the exception as one of (i) a product identification exception, (ii) a product location exception, and (iii) a computational exception; and generating and directing an intervention request to one of (i) a data assistance center; (ii) a first response center; and (iii) a second response center based on the classification. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 14
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the method of claim 13 (as discussed above in claim 13), 
Sinyavskiy is silent regarding further comprising receiving updated product information from the data assistance center and updating product information maintained in memory of the robotic unit.
Assaf teaches further comprising receiving updated product information from the data assistance center and updating product information maintained in memory of the robotic unit (see [0004 "...A database for the robot is updated with the data identifying the object…'], [0036] and [0064]).
Regarding Claim 15
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the method of claim 13 (as discussed above in claim 13), 
Sinyavskiy is silent regarding further comprising receiving navigation instructions from the first response center and updating task instructions maintained in memory of the robotic unit.
Gupta teaches further comprising receiving navigation instructions from the first response center and updating task instructions maintained in memory of the robotic unit (see [0020] and [0021 "... In some embodiments, the inventory management system may generate instructions for manipulating an item (e.g., retrieving the item from a storage location) based on the manual operations most commonly performed by operators…."]).
Regarding Claim 16
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the method of claim 13 (as discussed above in claim 13)
	Sinyavskiy is silent regarding further comprising receiving new task instructions from the second response center and storing the new task instructions in memory of the robotic unit.
Tan teaches further comprising receiving new task instructions from the second response center and storing the new task instructions in memory of the robotic unit (see Fig. 6, box 512; [0026], [0035], [0042] and [0048]).
Regarding Claim 17
 Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the method of claim 13 (as discussed above in claim 13), 
Sinyavskiy is silent regarding wherein the intervention request is correlated such that: the product identification exception corresponds to a data request to the data assistance center; the product location exception corresponds to a navigation request to the first response center; and the computational exception corresponds to a programming request to the second response center.

Assaf teaches wherein the intervention request is correlated such that the product identification exception corresponds to a data request to the data assistance center (see Figs. 5-6; [0003]-[0011]).
Gupta teaches wherein the intervention request is correlated such that the product location exception corresponds to a navigation request to the first response center (see Figs. 7-9; box 722, box 808; [0071], [0079] and [0083]).
Tan teaches wherein the intervention request is correlated such that the computational exception corresponds to a programming request to the second response center (see [0005]-[0007] and [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Assaf to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and further include a data assistance center for receiving requests in response to product identification exceptions, as taught by Assaf. Assaf teaches a robot that identifies products in order to perform specific action on. Assaf further teaches when the robot is unable to identify a product, a remote user utilizes a user interface (data assistance center) to identify the product for the robot. 1395 – 97 (2007) (see MPEP § 2143, D.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gupta to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and further include a first response center for receiving requests in response to product location exceptions, as taught by Gupta. Gupta teaches a robot that locates products in order to pick and place them. Gupta further teaches when the robot is unable to locate a product, a remote operator (first response center) manually controls the robot to retrieve the product. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Tan to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and further include a second response center for receiving requests in response to computational exceptions, as taught by Tan. Tan teaches a system for training a robot to perform new tasks. Tan further teaches a remote operator (second response center) who controls a virtual robot within a virtual environment and the actual robot learns how to perform the task based on the operator’s demonstration of the task. 
Regarding Claim 19
Sinyavskiy teaches a classification engine embodied in a non-transitory computer readable medium having computer executable software code that if executed by one or more processors classifies and addresses an exception (see [0016]; see all of [0080], specifically [0080 "...errors and/or assist events can include categories of errors, such as fatal error, internal error, failure of the robot to proceed with a task, a robot getting stuck, etc…" ];) comprising the steps of:
receiving an exception signal indicating that a robotic unit cannot complete a task with respect to product (see Fig. 5; [0080]; [0050], [0076] and [0078]);
classifying the exception signal as a (iii) computation exception (see [0045 "The robot can encounter events that trigger issues with the robot. In some cases, the issues can be errors, where the robot has a performance-related issue in software and/or hardware."] and [0049]);
Sinyavskiy is silent regarding classifying the exception signal as at least one of (i) a product identification and (ii) a product location exception; directing a data request corresponding to the product identification exception to a data assistance center having product information; directing a navigation request corresponding to the product location exception to a first response center having teleoperation capabilities to remotely operate the robotic unit; and directing a programming request to a second response center having programming capabilities to program the robotic unit.
Assaf teaches a robotic system (see Fig. 2; [0003]) for classifying the exception signal as (i) a product identification (see Fig. 5, box 506; Fig. 6, box 604; [0085] and [0092]); and directing a data request corresponding to the product identification exception (see Figs. 5-6; [0003]-[0011]) to a data assistance center having product information (see "user"; Fig. 2, object database 221, user interface 246; [0003]-[0011], [0051] and [0058]. The user operating the user interface corresponds to the data assistance center);
Gupta teaches a robotic system (see Fig. 1; [0014]) for classifying the exception signal as (ii) a product location exception (see [0078];  and directing a navigation request corresponding to the product location exception (see Figs. 7-9; box 722, box 808; [0071], [0079] and [0083]) to a first response center having teleoperation capabilities to remotely operate the robotic unit (see Fig. 1, control unit 110 and operator 114; [0017] and [0019]. The operator and control unit correspond to the first response center.);
Tan teaches a robotic system (see Fig. 1, [0005]) for classifying the exception signal as (iii) a computation exception (see [0001] and [0005]); and directing a programming request to a second response center (see [0005]-[0007] and [0050] ) having programming capabilities to program the robotic unit (see Fig. 1, workstation 36 and operator 42; [0028], [0041]. The operator teaching the robot a new task corresponds to the second response center).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the robotic error/assistance system, as taught by Sinyavskiy, with the error/assistance systems of Assaf, Gupta and Tan. That is, it would have been obvious to apply the data assistance center taught by Assaf, the first response center taught by Gupta and the second response center taught by Tan, to the robotic system of Sinyavskiy, in order to resolve errors in task execution including product identification exceptions, product location exceptions and computational exceptions. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
A classification engine embodied in a non-transitory computer readable medium having computer executable software code that if executed by one or more processors classifies and addresses an exception comprising the steps of: receiving an exception signal indicating that a robotic unit cannot complete a task with respect to product; classifying the exception signal as at least one of (i) a product identification, (ii) a product location exception, and/or (iii) computation exception; directing a data request corresponding to the product identification exception to a data assistance center having product information; directing a navigation request corresponding to the product location exception to a first response center having teleoperation capabilities to remotely operate the robotic unit; and directing a programming request to a second response center having programming capabilities to program the robotic unit. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Assaf to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and further include a data assistance center for receiving requests in response to product identification exceptions, as taught by Assaf. Assaf teaches a robot that identifies products in order to perform specific action on. Assaf further teaches when the robot is unable to identify a product, a remote user utilizes a user interface (data assistance center) to identify the product for the robot. 1395 – 97 (2007) (see MPEP § 2143, D.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gupta to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and further include a first response center for receiving requests in response to product location exceptions, as taught by Gupta. Gupta teaches a robot that locates products in order to pick and place them. Gupta further teaches when the robot is unable to locate a product, a remote operator (first response center) manually controls the robot to retrieve the product. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Tan to Sinyavskiy. It would have been obvious to take the robotic system of Sinyavskiy and further include a second response center for receiving requests in response to computational exceptions, as taught by Tan. Tan teaches a system for training a robot to perform new tasks. Tan further teaches a remote operator (second response center) who controls a virtual robot within a virtual environment and the actual robot learns how to perform the task based on the operator’s demonstration of the task. 
Regarding Claim 20
Sinyavskiy (as modified by Assaf, Gupta and Tan) teaches the classification engine of claim 17 (as discussed above in claim 19; for the purpose of examination, “The classification engine of claim 17” has been interpreted as “The classification engine of claim 19”.), 
Sinyavskiy further teaches wherein the classification engine resided in non-transitory memory on the robotic unit (see Fig. 3, memory 302; [0016]; [0062]).
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Argue et al. (US 20140180479 A1 and Argue hereinafter).  Argue teaches a robotic arm for manipulating retail items. When assistance is needed, such as when an item cannot be identified, a human operator can control the robotic arm from a remote control station (see at least Fig. 3). Argue could be used to render obvious the examined claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664